                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                            Case No. 5:18-CR-133-lBO

UNITED STATES OF AMERICA               )
                                       )
                   v.                  )            ORDER
                                       )
LESTER DEAN GEORGE                     )


     This matter is before the Court on the Defendant's motion to seal

Docket Entry 32.        For good cause shown,   Defendant's motion is hereby

GRANTED.

     It is hereby ORDERED that Docket Entry 32 be sealed.

     This   the~         day of   ~~~'                 , 2018.




                                       Chief United States D'        Judge




                                                                      )
